Exhibit 10.27

 

LOGO [g154103img001.jpg]   

100 Pearl Street,

Hartford, CT 06103

   800.248.7971    VIRTUS.COM

May 18, 2010

Mr. Jeffrey Cerutti

2 Washburn Road

Mount Kisco, NY 10549

VIA EMAIL

Dear Jeff:

I am pleased to extend an offer of employment for a senior position with our
company. Your employment start date will be no earlier than June 1, 2010. The
structure of our offer is as follows:

 

Position:    Executive Vice President, Head of Retail Distribution, reporting to
the Chief Executive Officer. Base Salary:    A base salary of $12,500 per
semi-monthly pay period, annualized to be $300,000. Sign-On Bonus:    A sign-on
bonus of $50,000. One-half ($25,000) would be payable on the first payroll cycle
after your hire date. The remaining half ($25,000) would be payable after your
sixth month anniversary and is contingent upon your continued active employment
at the time payment is made. You would be required to repay the entire amount if
within the first year of employment, you voluntarily leave for any reason or if
your employment is terminated for “just cause” as defined in our Severance
Allowance Plan. Incentive:    You will participate in the incentive programs
similar to other senior executives. Your 2010 annual incentive target would be
$600,000 and your Long-term incentive target would be $300,000. Awards are
expected to be determined at year-end and paid-out (or issued if equity) on
March 15, 2011. For your 2010 annual incentive award, you will receive the
actual award as determined by the plan, or $400,000, whichever is greater,
contingent upon your continued active employment at the time payment is made.
Severance:    We will recommend your participation in any Executive Severance
Plan in place for senior executives to the Board of Directors. Equity Grant:   
We will recommend to the Board of Directors, at the earliest opportunity
following your employment start date, an equity grant up to a value on the grant
date of $200,000. The award is expected to be a combination of Restricted Stock
Units and Stock Options. The Restricted Stock Unit portion would be valued based
on the closing price of Virtus stock (NASDAQ:VRTS) on the date of grant. The
value of the stock options would be computed in accordance with Generally
Accepted Accounting Principles using the Black-Scholes model on the date of the
award.

 

Securities distributed by VP Distributors, Inc.



--------------------------------------------------------------------------------

LOGO [g154103img001.jpg]   

100 Pearl Street,

Hartford, CT 06103

   800.248.7971    VIRTUS.COM

J. Cerutti, page 2

 

 

Benefit Plans:    As a Virtus employee, you will be eligible for benefit plans
similar to other senior executives including vacation, paid holidays, medical,
dental, vision, disability, group life, our Savings and Investment (401k) Plan
and our Employee Stock Purchase Plan, among other programs. Virtus reserves the
right to change benefit plans at any time. Upon your hire we will arrange for
your orientation which will include a complete review of benefit programs.

Our offer of employment is made in good faith; however, it is contingent upon
the ratification by the Compensation Committee of the Virtus Board of Directors,
as well as the successful fulfillment of our pre-employment screening process as
follows:

 

1. Completion of our Employment Application including your signature.

 

2. Acceptable background check results including credit and FINRA

 

3. Your acceptance and signature to statements concerning our Code of Conduct,
Conflict of Interest and Confidentiality.

The following steps are necessary for you to acknowledge our offer:

 

1. Read, complete and sign the Employment Application, the Notice and
Authorization Regarding Investigative Consumer Reports form, the FINRA pre-hire
form and the below acknowledgement of offer.

 

2. Return all forms to me within two days of receiving this offer, according to
the below instructions.

Jeff, we are hopeful you will be joining our team. Please continue to call me if
you have any questions.

 

Sincerely, /s/ Suzanne Odaynik Suzanne Odaynik Head of Human Resources

CC: George R. Aylward

 

Securities distributed by VP Distributors, Inc.



--------------------------------------------------------------------------------

LOGO [g154103img001.jpg]   

100 Pearl Street,

Hartford, CT 06103

   800.248.7971    VIRTUS.COM

 

Jeffrey Cerutti

ACCEPTANCE OF EMPLOYMENT OFFER

I hereby accept employment based on the conditions described in this offer
letter. I also understand that the representations in this letter and in my
meetings with Virtus should not be construed in any manner as a proposed
contract for any fixed term. I further understand that I am employed as an
at-will employee, meaning Virtus or I may terminate my employment at any time
with or without cause, with or without notice.

I also understand that a condition of employment includes the acknowledgement
and signing of the Virtus Code of Conduct, Conflict of Interest, and
Confidentiality agreements and any other forms and processes as required by the
Virtus Compliance Department.

I understand this offer and compensation plan is to remain strictly
confidential.

I understand that according to federal law, all individuals who are hired must,
as a condition of employment, produce certain documentation to verify their
identity and work authorization. As a consequence, I understand that any offer
of employment will be contingent on my ability to produce the required
documentation within the time period stated by law.

 

/s/ Jeffrey Cerutti Jeffrey Cerutti May 19, 2010 Date

Fax to:

Suzanne Odaynik– 860-241-1097 (Direct and Confidential)

Or

Image as PDF & Email to: Suzanne.Odaynik@virtus.com

 

Securities distributed by VP Distributors, Inc.